Detailed Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This Office Action is in response to the application filed on March 16, 2020. The IDS submitted on March 16, 2020 is considered.  
3.	The Primary Amendment filed on March 16, 2020 is entered.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-6, and 10-15 are rejected under 35 U.S.C. 102(a)(b) as being anticipated by   
Na et al (US 20180188925 A1). 
Na et al (“Na”) is directed to MOBILE TERMINAL AND CONTROL METHOD THEREFOR.

As per claim 1, Na discloses 1. An electronic device (100) for providing time information, the electronic device comprising: 
a display (display unit 151) configured to display first time information and second time information; 
an actuator (haptic module 153) configured to output vibrations respectively corresponding to the first time information and the second time information; and 
controller 180), wherein the processor is configured to:
 identify a start position of a user input upon detecting a start of the user input on the display (e.g. see a first touched input/position, Fig. 7); 
determine, based on the start position a first region (the touched input or position is a region corresponds to 9 o’clock position), corresponding to the first time information (see hour pointer/hand 710) and a second region corresponding to the second time information (see minute pointer/hand 720); 
control the actuator to output a first vibration indicating the first time information upon detecting the user input in the first region; and control the actuator to output a second vibration indicating the second time information upon detecting the user input in the second region ( [0124] The haptic module 153 can also be implemented to allow the user to feel a tactile effect through a muscle sensation such as the user's fingers or arm, as well as transferring the tactile effect through direct contact. Two or more haptic modules 153 may be provided according to the particular configuration of the mobile terminal 100).

As per claim 2, Na further discloses that the electronic device as claimed in claim 1, wherein the processor is configured to set the start position of the user input as a reference time, to determine the first region, based on the start position and a difference between the reference time and the first time information, and to determine the second region, based on the start position and a difference between the reference time and the second time information    ([0511] For example, FIG. 46 is a view illustrating an example that schedule information is output. The controller 180 may output an object, which may identify a starting time and an ending time of a schedule registered in the watch type terminal or the other terminal from each other. For example, one side of triangle objects 4610 and 4620 shown in FIG. 46(a) may indicate the starting time of the schedule and the other side may indicate the ending time of the schedule. Therefore, it is noted that a schedule starting from 9 o'clock and ending at 11 o'clock and a schedule starting from 2 o'clock and ending at 3 o'clock are registered in the watch type terminal or the other terminal. Also see [0269 and 0270] also FIG. 15(d) illustrates that the starting time of the schedule is changed to 9 o'clock and the ending time of the schedule is changed to 11 o'clock as a result of editing the schedule [0279]).
 
As per claim 3, Na further discloses that the electronic device as claimed in claim 1, wherein the processor is configured to determine an hour corresponding to the start of the user input as the first time information and to determine a minute corresponding to the start of the user input as the second time information ([0205] In a state that the hour hand and the minute hand are displayed through the display unit 151, if the touch input (for example, the first drag input and the second drag input) is received, the controller 180 may change the positions of the hour hand and the minute hand in response to the touch input. also see Figs. 4-6, and [0197, 0206]).

As per claim 4, Na further discloses that the electronic device as claimed in claim 1, wherein the processor is configured to determine at least one region indicating a position of the user input on the display, based on the start position of the user input, and to control the actuator to output a third vibration indicating the position on the display when the user input is detected in the determined region ( [0527] In the example shown in FIG. 49(a), if a drag input of a point, which has touched an object corresponding to schedule information starting at 2 o'clock and ending at 3 o'clock, for reciprocating in a predetermined direction is received, the controller 180 may output a selection menu 4910 that may select an alarm for the corresponding schedule as illustrated in FIG. 49(b). For example, if 10 minutes is selected from the selection menu 4910, the controller 180 may output alarm such as vibration and alarm sound before 10 minutes from starting of the schedule).

As per claim 5, Na further discloses that the electronic device as claimed in claim 1, wherein the first vibration and the second vibration are set differently in at least one of a vibration count, a vibration strength, vibration duration, and a vibration direction ([0122] A haptic module 153 can be configured to generate various tactile effects that a user feels, perceive, or otherwise experience. A typical example of a tactile effect generated by the haptic module 153 is vibration. The strength, pattern and the like of the vibration generated by the haptic module 153 can be controlled by user selection or setting by the controller. For example, the haptic module 153 may output different vibrations in a combining manner or a sequential manner).

As per claim 6, Na further discloses that the electronic device as claimed in claim 1, wherein the processor is configured to determine a third region corresponding to third time information, based on the start position of the user input, and to control the actuator to output a third vibration corresponding to the third time information upon detecting the user input in the third region (as illustrated in several Figs. the user is detecting positioned his finger or touching or selecting a clock time, such as first, second, third, etc. clock time  (Figs. 4-7, 9-16, 18-20, etc.) and processor is configured to determine a first, second,  third, fourth, etc. regions (or clock regions) corresponding to a correspond clock or time information. [0527] In the example shown in FIG. 49(a), if a drag input of a point, which has touched an object corresponding to schedule information starting at 2 o'clock and ending at 3 o'clock, for reciprocating in a predetermined direction is received, the controller 180 may output a selection menu 4910 that may select an alarm for the corresponding schedule as illustrated in FIG. 49(b). For example, if 10 minutes is selected from the selection menu 4910, the controller 180 may output alarm such as vibration and alarm sound before 10 minutes from starting of the schedule).

As per claim 10, Na further discloses that the electronic device as claimed in claim 1, wherein the processor is configured to set a region within a set range from a preset point on the display as a touch-inactive region, to set a region other than the touch-inactive region on the display as a touch-active region, and to control the actuator to output a vibration indicating that the user input is positioned in the touch-inactive region upon detecting the user input in the touch-inactive region ([0107] The proximity sensor 141 may include a sensor to sense presence or absence of an object approaching a surface, or an object located near a surface, by using an electromagnetic field, infrared rays, or the like without a mechanical contact. The proximity sensor 141 may be arranged at an inner region of the mobile terminal covered by the touch screen, or near the touch screen).

As per claim 11, Na further discloses that the electronic device as claimed in claim 1, wherein the processor is configured to detect the start of the user input, and to control the actuator to output the first vibration indicating the first time information when the user input is moved by a first setting value or greater and to output the second vibration indicating the second time information when the user input is moved by a second setting value or greater, the second setting value being greater than the first setting value ([0122] A haptic module 153 can be configured to generate various tactile effects that a user feels, perceive, or otherwise experience. A typical example of a tactile effect generated by the haptic module 153 is vibration. The strength, pattern and the like of the vibration generated by the haptic module 153 can be controlled by user selection or setting by the controller. For example, the haptic module 153 may output different vibrations in a combining manner or a sequential manner. Also see Fig. 50, Par.  0533)

As per claim 12, Na further discloses that the electronic device as claimed in claim 11, wherein the processor is configured to control the actuator to output a third vibration corresponding to third time information when the user input is moved by a third setting value or greater ( [0527] In the example shown in FIG. 49(a), if a drag input of a point, which has touched an object corresponding to schedule information starting at 2 o'clock and ending at 3 o'clock, for reciprocating in a predetermined direction is received, the controller 180 may output a selection menu 4910 that may select an alarm for the corresponding schedule as illustrated in FIG. 49(b). For example, if 10 minutes is selected from the selection menu 4910, the controller 180 may output alarm such as vibration and alarm sound before 10 minutes from starting of the schedule. Also Par.  0112).   

As per claim 13, Na further discloses that the electronic device as claimed in claim 11, wherein the user input is a drag input ([0241] For example, as shown in FIG. 10(a), if a user input for drag-moving a pointer, which has touched the hour hand, counterclockwise, is received, the controller 180 may control the output position of the hour hand along the pointer. Also see Figs. 9).

As per claims 14-15, Na further discloses an operating method (e.g., flowcharts of 8, 17, 21, 26 and/or 32) of an electronic device (100) for providing time information, the method comprising similar features as that of device claims 1-2. Thus, the method claims are rejected under the similar citations given to the device claims 1-2, respectively.  
 
5.	Claims 1-5, and 13-15 are rejected under 35 U.S.C. 102(a)(b) as being anticipated by  Choi (US 20160283094 A1). 

As per claim 1,   Choi discloses an electronic device (electronic device 100) for providing time information, the electronic device comprising: 
a display (a display unit 151) configured to display first time information and second time information ([0085] a display unit 151 outputs information processed in the mobile terminal 100. For example hour information and minute information are shown displayed in Figs. 4A-12C);
 an actuator  (haptic module 153) configured to output vibrations respectively corresponding to the first time information and the second time information ([0065] For example, the haptic module 153 may output different vibrations in a combining manner or a sequential manner. [0120] In more detail, the time-related screen information 400 output on the touch screen 151 includes the first graphic object 410 corresponding to the hour hand and the second graphic object 420 corresponding to the minute hand. Also see Fig. 3); and 
a processor (controller 180), wherein the processor is configured to: 
identify a start position of a user input upon detecting a start of the user input on the display (prior to the user moving the hour hand (first graphical object), as illustrated for example in Fig. 4A, a start position is shown at 3 o’clock,  and a second graphic object corresponding to a minute hand is position at 12 o’clock, see Figs.  4A-12C)); 
determine, based on the start position, a first region corresponding to the first time information and a second region corresponding to the second time information (as illustrated in at least Fig. 4A, the first graphical object (an hour hand)  is a first time information is set at 3 o’clock     and  the second graphical object (an minute hand)  is a second time information is set at 12 o’clock);  
(    [0123] The controller 180 (see FIG. 1A) can control the graphic object 410 corresponding to the hour hand to indicate a number corresponding to an hour according to a lapse of time, and control the second graphic object corresponding to the minute hand to indicate a number corresponding to a minute according to the lapse of time. The controller 180 can control the touch screen 151 to automatically change (or switch) a time indicated by the time-related screen information 400 according to the lapse of time. [0231] controlling a timer function using a graphic object which guides an expiration time of a timer, with reference to FIGS. 12A to 12C. In response to a touch being applied to a graphic object 1130 which guides the timer expiration time, the controller 180 can control an output side of at least one of a notification sound, a vibration and a voice memo which are generated when the current time arrives at the timer expiration time).

As per claim 2. Choi  further discloses that the electronic device as claimed in claim 1, wherein the processor is configured to set the start position of the user input as a reference time, to determine the first region, based on the start position and a difference between the reference time and the first time information (Fig. 4A, 5A-6B,  6D) , and to determine the second region, based on the start position and a difference between the reference time and the second time information (Fig. 4B, 9B, 11A-12C).

As per claim 3. Choi further discloses that the electronic device as claimed in claim 1, wherein the processor is configured to determine an hour corresponding to the start of the user input as the first time information and to determine a minute corresponding to the start of the user input as the second time information ([0138] For example, when the preset touch is applied to the first graphic object 410 corresponding to the hour hand, the controller 180 can perform the first function (e.g., the alarm function) related to the alarm. Also, when the preset touch is applied to the second graphic object 420 corresponding to the minute hand, the controller 180 can perform the second function (e.g., the timer function) related to the alarm, which is different from the first function. Also see Pars. 0011, 0123, 0136, and 0143).

As per claim 4. Choi further discloses that the electronic device as claimed in claim 1, wherein the processor is configured to determine at least one region indicating a position of the user input on the display, based on the start position of the user input, and to control the actuator to output a third vibration indicating the position on the display when the user input is detected in the determined region ([0232] For example, when a touch is applied to the graphic object 1130 for guiding the timer expiration time, as illustrated in a first drawing of FIG. 12A, the controller 180 can change a size of the graphic object 1130. The output size of the at least one of the notification sound, the vibration and the voice memo can be proportional to a size of the graphic object 1130. Also see Pars. 0205, 0230 and 0231).

As per claim 5. Choi further discloses that the electronic device as claimed in claim 1, wherein the first vibration and the second vibration are set differently in at least one of a vibration count, a vibration strength, vibration duration, and a vibration direction ([0065] A haptic module 153 can be configured to generate various tactile effects that a user feels, perceive, or otherwise experience. A typical example of a tactile effect generated by the haptic module 153 is vibration. The strength, pattern and the like of the vibration generated by the haptic module 153 can be controlled by user selection or setting by the controller. For example, the haptic module 153 may output different vibrations in a combining manner or a sequential manner. Also see Pars. 0182, 0205, 0230, 0231 and 0236).

As per claim 13. Choi  further discloses that the 13. The electronic device as claimed in claim 11, wherein the user input is a drag input ([0129] The drag touch may a touch that a contact which has started from a first point of the touch screen 151 is continuously applied on the touch screen along one direction and then released on a second point different from the first point. Also see Pars. 0060 and 0141). 

As per claims 14-15, Choi further discloses an operating method (e.g., flowchart of 3) of an electronic device (100) for providing time information, the method comprising similar features as that of device claims 1-2. Thus, the method claims are rejected under the similar citations given to the device claims 1-2, respectively.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims  7-8 are  rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Mansour et al (US 2018/0364650 A1)   
As per claim 7,  Na fails to discloses a rotatable bezel, wherein the processor is configured to receive a second input to rotate the bezel, and to control the actuator to output the second vibration upon detecting the second input in the second region Mansour on the other 
Mansour and Na are analogous art because they are from the same field of endeavor, providing input to the wearable device, such as wrist watch. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the rotatable bezel input of Mansour with wrist-watch of  Na so that Na would be able to provide input the electronic device via rotating the bezel  of the wrist-watch. Furthermore as described in Mansour above (Par. 0008) the rotational bezel may provide a more precise way of interacting with the device, including providing a natural tactile feedback to the user.
Therefore, it would have been obvious to combine Mansour with Na to obtain the invention as specified in claim 7.
  
As per claim 8, Na fin view of Mansour further discloses that the electronic device as claimed in claim 7, wherein the processor is configured to receive the user input to rotate the rotatable bezel, to control the actuator to output the first vibration upon identifying that a rotation direction of the bezel is a first direction, and to control the actuator to output the second vibration upon identifying that the rotation direction of the bezel is a second direction (Mansour, Pars. 0008, 0012, 0013, 0018, and 0028).



 
Allowable Subject Matter
9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

CONCLUSION

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheong et al (US 20150293592 A1) discloses an electronic device. The electronic device includes a haptic support module configured to perform at least one of a screen information analysis, an input information analysis, and an execution information analysis, and to allocate haptic information according to the analysis result, and a haptic module configured to output a haptic feedback corresponding to the haptic information.
US 20170011210 A1 discloses an ELECTRONIC DEVICE. [0295] in one embodiment, the electronic device may further include a vibration module disposed at another side of the first circuit board. The vibration module may be disposed, at least partially, in parallel with the battery pack inside the main body
Choi (US 20160357386 A1) DISPLAY DEVICE AND CONTROLLING METHOD THEREOF. [0009] An object of this publication  is to provide a display device and controlling method thereof, by which necessary data can be displayed by switching a displayed analog watch screen to a digital watch screen in case of occurrence of a preset event.
 
9.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 
10.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173